DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/699,902 filed on 31 March 2022.
Claim 1 has been amended.
Claims 7-10 have been canceled. 
Claims 17-22 have been added. 
Applicant’s remarks/arguments and amendments to the claims at issue are persuasive and/or sufficient to overcome the objection and rejection of the claims under 35 U.S.C. § 112, 2nd paragraph, and 35 U.S.C. § 103 set forth in the previous Office Action. Accordingly, the objection and rejection of the claims under 35 U.S.C. § 112, 2nd paragraph, and 35 U.S.C. § 103 are withdrawn.
Claims 1-6 and 11-22 are currently pending, have been examined, and are allowed.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher Cuneo on 3 June 2022.
The application has been amended as follows:
Claim 1: (Currently Amended) A computer-implemented distributed ledger technology (“DLT”) token exchange system based at least in part upon generated electricity, the system comprising:

instructions to cause at least one server device and related data processing and storage apparatus to operate over a peer-to-peer network to provide a system comprising: 

an electricity production module that measures an amount of electricity generated during a transaction;

wherein the transaction includes identifying data and the electricity production module functions as a node on a DLT network; and

wherein the DLT network comprises a plurality of nodesthat execute a software verification algorithm that includes a cryptographic hash value based at least in part upon transaction identifying data; and 

wherein successful execution of the software verification algorithm results in a verified transaction and creation of a token;

an order book stored on the DLT network that stores tokens for verified transactions from the plurality of nodes; and

a plurality of digital wallets that communicate with the DLT network and the order book and enable exchanges of tokens among DLT network participants. 

Re Claim 2: (Original) The DLT token exchange system of claim 1 further comprising:

an electricity consumption module that measures an amount of electricity consumed during a transaction.

Re Claim 3: (Original) The DLT token exchange system of claim 1, 

wherein the DLT network further comprises:

a token purchase application that enables a DLT network participant to purchase a token for currency and wherein the purchased token is stored in the purchasing DLT network participant’s digital wallet.

Re Claim 4: (Original) The DLT token exchange system of claim 3, 

wherein DLT network participants exchange tokens for goods or services.

Re Claim 5: (Original) The DLT token exchange system of claim 3, further comprising:

an electricity consumption module that measures an amount of electricity consumed during a transaction; and

wherein DLT network participants may exchange tokens for the amount of electricity consumed.

Re Claim 6: (Original) The DLT token exchange system of claim 1,

wherein the cryptographic hash value is additionally based upon at least one prior verified transaction.

Re Claim 7: (Canceled)

Re Claim 8: (Canceled)

Re Claim 9: (Canceled)

Re Claim 10: (Canceled)

Re Claim 11: (Currently Amended) The method of operating the DLT token exchange system of claim 17, 

wherein the electricity production module comprises a physical monitoring device connected to an Advanced Metering Infrastructure (AMI) meter.

Re Claim 12: (Previously Presented) The method of operating the DLT token exchange system of claim 11, 

wherein the physical monitoring device comprises an American National Standards Institute (ANSI) certified physical monitoring device.

Re Claim 13: (Previously Presented) The method of operating the DLT token exchange system of claim 12, further comprising 

validating, with the electricity production module, the amount of electricity measured by the AMI meter by constantly checking a calibration of the AMI meter through ongoing updates.

Re Claim 14: (Previously Presented) The DLT token exchange system of claim 1, 

wherein the electricity production module comprises a physical monitoring device connected to an Advanced Metering Infrastructure (AMI) meter.

Re Claim 15: (Previously Presented) The DLT token exchange system of claim 14, 

wherein the physical monitoring device comprises an American National Standards Institute (ANSI) certified physical monitoring device.

Re Claim 16: (Previously Presented) The DLT token exchange system of claim 15, 

wherein the electricity production module validates the amount of electricity measured by the AMI meter by a constant check of a calibration of the AMI meter through ongoing updates.

Re Claim 17: (New) A computer-implemented method of operating a distributed ledger technology (“DLT”) token exchange system based at least in part upon generated electricity, the method comprising:

instructions to cause at least one : 

measuring an amount of electricity generated during a transaction with an electricity production module;

wherein the transaction includes identifying data and the electricity production module functions as a node on a DLT network; and

wherein the DLT network comprises a plurality of nodes that execute a software verification algorithm that includes a cryptographic hash value based at least in part upon transaction identifying data; and 

wherein successful execution of the software verification algorithm results in a verified transaction and creation of a token;

storing tokens for verified transactions from the plurality of nodes in an order book stored on the DLT network; and

enabling exchanges of tokens among DLT network participants via a plurality of digital wallets that communicate with the DLT network and the order book. 

Re Claim 18: (New) The method of operating the DLT token exchange system of claim 17 further comprising:

measuring an amount of electricity consumed during a transaction with an electricity consumption module.

Re Claim 19: (New) The method of operating the DLT token exchange system of claim 17 wherein the DLT network further comprises:

a token purchase application that enables a DLT network participant to purchase a token for currency and wherein the purchased token is stored in the purchasing DLT network participant’s digital wallet.

Re Claim 20: (New) The method of operating the DLT token exchange system of claim 19,

wherein DLT network participants exchange tokens for goods or services.

Re Claim 21: (New) The method of operating the DLT token exchange system of claim 19 further comprising:

measuring an amount of electricity consumed during a transaction with an electricity consumption module; and

wherein DLT network participants may exchange tokens for the amount of electricity consumed.

Re Claim 22: (New) The method of operating the DLT token exchange system of claim 17, 

wherein the cryptographic hash value is additionally based upon at least one prior verified transaction.

With regard to prior art, the closest references located are Edwardsson, US 2019/0370504, Simon et al., US 2016/0012424, Van Olst et al., US 8,667,060, and Slota et al., US 7,305,310.

However, the prior arts alone or when taken in combination, do not disclose the specific limitation(s):

measuring an amount of electricity generated during a transaction with an electricity production module;

wherein the transaction includes identifying data and the electricity production module functions as a node on a DLT network; and

wherein the DLT network comprises a plurality of nodes that execute a software verification algorithm that includes a cryptographic hash value based at least in part upon transaction identifying data; and 

wherein successful execution of the software verification algorithm results in a verified transaction and creation of a token;

storing tokens for verified transactions from the plurality of nodes in an order book stored on the DLT network; and

enabling exchanges of tokens among DLT network participants via a plurality of digital wallets that communicate with the DLT network and the order book. 

Independent claim 17 encompasses the same or substantially the same scope as claim 1. Accordingly, for the reasons stated above, claims 1 and 17, and dependent claims 2-6, 11-16, and 18-22 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692